       Case 2:18-cv-00347 Document 27 Filed on 06/12/19 in TXSD Page 1 of 2
                                                                                            United States District Court
                                                                                              Southern District of Texas

                                                                                                 ENTERED
                               IN THE UNITED STATES DISTRICT COURT                               June 13, 2019
                               FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                      CORPUS CHRISTI DIVISION

KEN HAMILTON                                           )
                                                       )
                  Plaintiff,                           )
                                                       )
                   v.                                  )   Civil Action No. 2:18-cv-00347
                                                       )
ALLSTATE INSURANCE COMPANY                             )
                                                       )
                  Defendant.                           )

                                       DOCKET CONTROL ORDER

Anticipated Length of Trial: 2-3 Days          Jury:            Non-Jury: X

The disposition of this case will be controlled by the following schedule:

1.       (a) NEW PARTIES shall be joined by:                                        August 2, 2019
         The attorney causing the addition of new parties will
         provide copies of this Order to new parties.

         (b) AMENDMENTS to PLEADINGS by Plaintiff or
         Counter-Plaintiff shall be filed by:                                 August 2, 2019
         (Absent parties’ agreement or court approval, answers may not be amended more than 14
         days after this date. Answers to amended claims or counterclaims are due 14 days after
         amended claims or counterclaims are filed.)

2. EXPERT WITNESSES for the PLAINTIFF/COUNTER-PLAINTIFF
     shall be identified by a report listing the qualifications of each
     expert, each opinion that the expert will present, and the basis for
     each opinion. DUE DATE:                                                        September 19, 2019

3. EXPERT WITNESSES for the DEFENDANT/COUNTER-DEFENDANT
     shall be identified by a report listing the qualifications of each
     expert, each opinion the expert will present, and the basis for
     each opinion. DUE DATE:                                                        October 18, 2019

3a. REBUTTAL OPINIONS FROM EXISTING EXPERTS                                         November 8, 2019

4. DISCOVERY must be completed by:                                                  December 18, 2019
Written discovery requests are not timely if they are filed
so close to this deadline that the recipient would not be
required under the Federal Rules of Civil Procedure to
respond until after the deadline.

5. MEDIATION/ADR:
           X Required; ______ Strongly Suggested
         ______


                                              {00242070;v1}1
      Case 2:18-cv-00347 Document 27 Filed on 06/12/19 in TXSD Page 2 of 2



       ______ Parties’ Option
                      ADR TO BE COMPLETED by:                                   February 21, 2020

6. DISPOSITIVE MOTIONS will be filed by:                                        March 27, 2020

7. ALL OTHER PRETRIAL MOTIONS (including Daubert/Kumho
   motions, but not including other motions in limine) will be filed by:        April 10, 2020
   (Typically this will match ¶ 6.)

8. JOINT PRETRIAL ORDER will be filed by:                                       April 30, 2020
   Plaintiff is responsible for timely filing the complete Joint
   Pretrial Order in the form set forth in the publishing Court’s Procedures.

9. DOCKET CALL is held in Courtroom 9-F, starting at 2:30 p.m.
   on the date listed here. (The Court will set this date.)                     ______________
                                                                                 May 13, 2020
   Absent parties’ agreement, no documents filed within 5 days
   before the Docket Call will be considered at Docket Call without
   prior permission of the Court to late file.

 June 12, 2019
______________________________                           __________________________________
Date                                                     Nancy F. Atlas
                                                         United States District Judge

APPROVAL REQUESTED:
                                                              NAN Y F. ATLAS
                                                     SENIOR UNI   STATES DISTRICT JUDGE
______________________________                           __________________________________
Counsel for Plaintiff(s)                                              Date

______________________________                           __________________________________
Counsel for Defendant(s)                                              Date




                                           {00242070;v1}2
